Citation Nr: 0639738	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-06 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected condition at a non-VA 
facility, St. Luke's Regional Medical Center, from August 17, 
2003, to August 20, 2003.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to October 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in November 2003 of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Boise, Idaho.  

In September 2005, the veteran appeared at a before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  

This case is REMANDED to the Medical Administration Services 
at the Boise, Idaho VA Medical Center. 


REMAND

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 (Veterans Millennium 
Health Care and Benefits Act) and 38 C.F.R. §§ 17.1000-1008.  

The veteran claims payment or reimbursement for medical 
expenses incurred for emergency services at St. Luke's 
Regional Medical Center, a non-VA facility, from August 17, 
2003, to August 20, 2003, for treatment of a myocardial 
infarction, a nonservice-connected disability. 

The record shows that the statement of the case was sent to 
the law firm, who represents St. Luke's Regional Medical 
Center, and not the veteran, who is the claimant, and his 
representative, The American Legion, requiring further 
procedural development. 



The record shows that the claim was denied, in part, on 
grounds that a VA facility was feasibly available.  As the 
evidence of record is insufficient to decide the question of 
"feasible availability," further evidentiary development is 
required.  

Accordingly, the case is REMANDED for the following action by 
the Medical Administration Services.

1. Provide a copy of the statement of the 
case to the veteran and his 
representative, The American Legion.

2. Determine the distance between the 
Boise VAMC and St. Luke's Regional Medical 
Center. 

2. Arrange to have the MAS file reviewed 
by the Medical Chief of Staff or a medical 
representative of the Chief of Staff at 
the VAMC in order to determine whether the 
services provided by St. Luke's Regional 
Medical Center from August 17, 2003, to 
August 20, 2003, for treatment of a 
myocardial infarction were rendered in a 
medical emergency of such a nature that a 
prudent person would reasonably expect 
that delay in seeking immediate medical 
attention would be hazardous to life or 
health. 

The Medical Chief of Staff or the medical 
representative is also asked whether the 
VAMC has a cardiac catherization 
laboratory and the professional staff that 
can perform a percutaneuos transluminal 
coronary angioplasty for a patient 
admitted through a 24-hour emergency room 
service.  

3. After the above development is 
completed, readjudicate the claim.  If the 
determination is adverse to the veteran, 
furnish him a supplemental statement of 
the case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


